Title: From George Washington to Major General William Heath, 23 September 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Fredericksburg 23d Sepr 1778
          
          I am glad to find by yours of the 19th that such progress had been made in forwarding the Cloathing from Boston to Springfeild &ca. I think you did right under the appearance of matters, to send the unmade Cloathing out of town, and I would recommend it to you to keep the Bulk still there, bringing it in as the Taylers want it.
          By a letter from Genl Greene of the 19th I am informed that the General Court had ordered in three thousand Militia for the defence of Boston, untill the Continental troops should arrive. I suppose this measure was taken upon a presumption that General Gray would make an attempt upon the Fleet and Harbour. But, as I have before informed you, he has returned. If therefore the Militia should have been assembled, and are not disbanded before this reaches you, I would advise its being immediately done. They will consume Stores unnecessarily, and will not be so ready to turn out again should there be occasion.
          I will inform you in my next of the terms upon which Congress directed Officers should be supplied. The Resolve passed in November last, and I have not the papers at hand just now. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
          
          p.s. I have recd advice from New York that two Brigades were ordered to be held in readiness to embark for the West Indies, and that four of the Regiments had actually gone on board. This is brought out by deserters.
          
        